937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Earl JONES, Plaintiff-Appellant,v.Gwendolyn A. BRIGHT, Chief Parole Examiner, South CarolinaDepartment of Probation, Parole, and PardonServices, Defendant-Appellee.
No. 91-7557.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided July 3, 1991.As Amended Aug. 13, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles W. Gambrell, Magistrate Judge.  (MISC-90-10-2)
Thomas Earl Jones, appellant pro se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, S.C., for appellee.
D.S.C.
DISMISSED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas Earl Jones seeks review of the federal magistrate judge's order dismissing his petition for removal.  Jones wishes to remove to federal court a state civil action challenging the state's refusal to grant him access to prison files used in the process of denying his parole.  Jones is incarcerated at South Carolina's Northside Correctional Center.  Our review of the record reveals that Jones failed to appeal the magistrate judge's decision to the district court.  Absent consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1), this Court is without jurisdiction to entertain an appeal from the magistrate judge's order.  Accordingly, we dismiss this appeal and also dismiss Jones's motion for reconsideration.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Jones's motion to proceed in forma pauperis is denied